              Case 3:20-cv-06031-RJB Document 10 Filed 12/08/20 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      BRENDA M. JOHNSON,
                                                             CASE NO. 3:20-cv-06031-RJB
11                             Plaintiff,
                                                             REPORT AND
12              v.                                           RECOMMENDATION
13      UNITED STATES OF AMERICA, et al.,                    NOTE FOR: December 25, 2020
14                             Defendants.

15

16          The District Court has referred plaintiff’s application to proceed in forma pauperis in this

17   42 U.S.C. § 1983 civil rights action to United States Magistrate Judge J. Richard Creatura. See

18   Dkt. 1. The Court’s authority for the referral is 28 U.S.C. § 636(b)(1)(A) and (B) and Magistrate

19   Judge Rules MJR3 and MJR4.

20          This matter is before the Court on the undersigned’s Order to Show Cause or Amend

21   Proposed Complaint. See Dkt. 4. Plaintiff, proceeding pro se, has not responded to the Court’s

22   order, despite that the deadline to do so was on November 30, 2020 (Dkt. 4, at 10), and despite

23

24


     REPORT AND RECOMMENDATION - 1
               Case 3:20-cv-06031-RJB Document 10 Filed 12/08/20 Page 2 of 4




 1   that plaintiff subsequently filed numerous unrelated proposed motions, including a proposed

 2   motion for voluntary recusal of Judge Bryan (Dkt. 6). See Dkts. 6, 7, 8, 9.

 3          Because plaintiff failed to timely respond to the Court’s order to show cause (Dkt. 4), the

 4   undersigned recommends denying plaintiff’s in forma pauperis application (Dkt. 1), dismissing

 5   this action without prejudice, and striking the pending motions from the docket. Dkts. 7, 8, 9.

 6                                             DISCUSSION

 7          In her proposed complaint, plaintiff alleges that her former employers, defendants

 8   Electronic Transaction Consultants LLC (“ETC”), Washington Department of Transportation

 9   (“WDOT”), and Washington Office of Administrative Hearings, retaliated against her by

10   terminating her employment after she complained about discriminatory and harassing conduct.

11   See Dkt. 1-1, at 2–3. Plaintiff alleges that these defendants’ actions constitute violations of the

12   Seventh and Fourteenth Amendments; Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

13   2000e et seq.; and the Equal Pay Act, 29 U.S.C. § 206(d). See id. at 1, 4–6. Plaintiff further

14   alleges that these defendants failed to disclose and/or comply with a contractual agreement and

15   acted negligently in terminating her employment. Id. at 4, 6.

16          Separately, plaintiff alleges that defendants Washington Department of Social and Health

17   Services (“DSHS”) and Washington Department of Child Support wrongfully terminated her

18   HEN benefits. See Dkt. 1-1, at 4. Plaintiff alleges that these defendants’ actions violated her

19   constitutional rights by denying her benefits. See id.

20          Plaintiff further alleges that defendant Travelers Insurance attempted to “coerce” plaintiff

21   into accepting “an offer” following plaintiff’s involvement in a car accident on March 23, 2020.

22   Dkt. 1-1, at 4, 8. Plaintiff does not identify any specific claim or harm related to these

23   allegations.

24


     REPORT AND RECOMMENDATION - 2
               Case 3:20-cv-06031-RJB Document 10 Filed 12/08/20 Page 3 of 4




 1          Finally, plaintiff alleges that defendants collectively held her captive at her home,

 2   unlawfully entered her home, and took her personal property. See Dkt. 1-1, at 5. Based on this

 3   conduct, plaintiff alleges a number of unspecified housing violations and a constitutional

 4   deprivation based on seizure of property without due process. See id.

 5          On October 30, 2020, the Court ordered plaintiff to amend her proposed complaint on the

 6   basis that she failed to state any claim upon which relief can be granted. See Dkt. 4.

 7   Specifically, the Court stated that plaintiff’s claims against defendants ETC, WDOT, and the

 8   Office of Administrative Hearings are barred because these claims were already dismissed with

 9   prejudice, are currently pending before another District Court Judge, or are time-barred. See id.

10   at 5–6. The Court further stated that plaintiff failed to allege sufficient facts or to identify any

11   constitutional or federal statutory violation allegedly committed by defendants Pioneer Human

12   Services, Catholic Community Services, Emerald Queen Casino, Travelers Insurance, and

13   Amazon. See id. at 6–7. The Court further stated that plaintiff failed to state a claim against

14   defendants DSHS, Washington Department of Child Support, Tacoma Police, or Terry Lee

15   Rembert because 42 U.S.C. § 1983 does not allow suits for damages against departments of State

16   or State employees acting in their official capacities. See id. at 7–8. Finally, the Court stated

17   that plaintiff failed to state a claim against defendants Patrick Sherwood, the United States of

18   America, the United States Department of Transportation, and the United States Department of

19   Justice because these defendants are not subject to suit under Bivens v. Six Unknown Named

20   Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). See id. at 8–9.

21          The Court warned plaintiff that if she failed to amend her proposed complaint or

22   adequately address the issues raised in the order to show cause on or before November 30, 2020,

23

24


     REPORT AND RECOMMENDATION - 3
               Case 3:20-cv-06031-RJB Document 10 Filed 12/08/20 Page 4 of 4




 1   the undersigned would recommend denial of her in forma pauperis application (Dkt. 1) and

 2   dismissal of this action without prejudice. See Dkt. 4, at 10.

 3          Plaintiff has taken no action in response to the Court’s order to show cause. Therefore,

 4   the undersigned recommends that plaintiff’s in forma pauperis application (Dkt. 1) be DENIED,

 5   that this matter should be DISMISSED without prejudice, and that all pending proposed motions

 6   (Dkts. 6, 7, 8, 9) be stricken from the docket.

 7          Pursuant to 28 U.S.C. § 636(b)(1) and Fed. R. Civ. P. 72(b), the parties shall have

 8   fourteen (14) days from service of this Report to file written objections. See also Fed. R. Civ. P.

 9   6. Failure to file objections will result in a waiver of those objections for purposes of de novo

10   review by the district judge, see 28 U.S.C. § 636(b)(1)(C), and can result in a result in a waiver

11   of those objections for purposes of appeal. See Thomas v. Arn, 474 U.S. 140 (1985); Miranda v.

12   Anchondo, 684 F.3d 844, 848 (9th Cir. 2012) (citations omitted). Accommodating the time limit

13   imposed by Rule 72(b), the Clerk is directed to set the matter for consideration on December 25,

14   2020, as noted in the caption.

15          Dated this 8th day of December, 2020.

16

17

18
                                                           A
                                                           J. Richard Creatura
                                                           United States Magistrate Judge
19

20

21

22

23

24


     REPORT AND RECOMMENDATION - 4
